Application for an order permitting petitioners to eliminate from the printed record the 33 volumes of stenographer’s minutes and the 165 exhibits constituting Item. No. 3 of the return and to direct the Public Service Commission to file said minutes and exhibits with the Clerk of this court, and to allow petitioners to prosecute this proceeding upon such minutes and exhibits without prejudice to any party to refer to same upon the argument or in a brief in the manner prescribed under our rule VII. Motion denied. Attention of petitioners is directed to rules VI and VII of the rules of this court. Bergan, P. J., Coon, Gibson, Reynolds and Taylor, JJ., concur.